Pee Cueiam.
The female plaintiff was struck by defendants’ motor car while crossing a road and was injured. The jury awarded a verdict in her favor of $200 and to her husband, per quod, $300.
The plaintiffs claim that the verdict is inadequate; the defendants, that there should have been a verdict in their favor.
Our reading of the testimony satisfies us that if the plaintiffs were entitled to any damages the amounts found are plainly inadequate; but on the other hand the right to a recovery is in our view most doubtful. Our conclusion is that there should be a new trial at large, whereat the questions both of liability and quantum of damages may be retried.